                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

TILLMAN T. HENDERSON,

                      Petitioner,                                   4:19CV3022

       vs.
                                                                MEMORANDUM
                                                                 AND ORDER
SCOTT FRAKES,1 and MICHELLE
CAPPS,

                      Respondents.

       This matter is before the court on preliminary review of Petitioner Tillman
T. Henderson’s Petition for Writ of Habeas Corpus (filing no. 1)2 brought pursuant
to 28 U.S.C. § 2254. The purpose of this review is to determine whether
Petitioner’s claims, when liberally construed, are potentially cognizable in federal
court. Condensed and summarized for clarity, Petitioner’s claims are:

       Claim One:             Petitioner was denied effective assistance of counsel
                              because trial counsel (1) failed to raise and argue
                              Petitioner’s actual innocence (filing no. 1 at CM/ECF p.
                              19); (2) failed to move to compel DNA and GSR testing
                              (id. at CM/ECF pp. 19–20, 47–49); (3) failed to interview
                              or call witnesses Joeanna Ball, Deontae Marion, and
                              Timothy Washington to testify (id. at CM/ECF pp. 20–
                              23); (4) failed to request an instruction on a co-
       1
          The court has corrected the name of Respondent “Scott Franks” to “Scott Frakes,” the
director of the Nebraska Department of Correctional Services, in the caption and will direct the
clerk of court to update the docket sheet to reflect the correct spelling of Respondent Frakes’
name.

       2
          The petition was filed on March 20, 2019. On March 21, 2019, the court received the
identical “originals” of the petition and directed the clerk of court to file the “originals” as an
attachment to the petition. (See Filing No. 1-1.)
               conspirator rule and its application to hearsay exceptions
               (id. at CM/ECF p. 44); (5) failed to object to Ramone
               Navarez’s testimony based on irrelevance until after his
               testimony was complete (id. at CM/ECF pp. 52–53); (6)
               failed to impeach Officer Sarka’s testimony, to introduce
               audio and video evidence from Sarka’s cruiser to the
               jury, and to move to strike the portion of Sarka’s
               testimony “identifying the defendant as the shooter from
               what someone else told him” (id. at CM/ECF pp. 56–57).

Claim Two:     Petitioner was denied effective assistance of counsel
               because trial and appellate counsel (1) failed to argue
               State v. Tompkins which is based off U.S. v. Hahn against
               the State raising the good faith exception for the first
               time on appeal (id. at CM/ECF pp. 24–25); (2) failed to
               assign error to the trial court’s refusal to give a limiting
               instruction regarding the cell phone text messages (id. at
               CM/ECF p. 28); (3) failed to object or assign error to
               photos of an individual believed to be Jimmy Levering
               flashing gang signs being shown to the jury (id. at
               CM/ECF pp. 30–31); (4) failed to object or assign error
               to the State showing the jury a photo of a coat worn by
               Petitioner the night of his arrest and saying the coat had
               bloodstains on it (id. at CM/ECF pp. 60–61); and (5)
               failed to request an attempted manslaughter instruction or
               assign error to the instruction not being given (id. at
               CM/ECF pp. 64–65).

Claim Three:   Petitioner was denied his constitutional right to a fair trial
               because (1) the State committed prosecutorial
               misconduct by its use of the “J-town” text messages (id.
               at CM/ECF pp. 26–27); (2) the trial court refused to give

                               2
                          a limiting instruction regarding the cell phone text
                          messages (id. at CM/ECF p. 29); (3) the trial court denied
                          Petitioner’s motion for a mistrial after Detective Nick
                          Herfordt identified a photo found on the cellular phone in
                          Petitioner’s possession at the time of his arrest as Jimmy
                          Levering “an infamous gang member” (id. at CM/ECF
                          pp. 34–36); (4) the trial court erred in admitting the cell
                          phone text messages because such evidence was
                          inadmissible hearsay (id. at CM/ECF at pp. 39–40); (5)
                          the trial court erred in admitting the cell phone text
                          messages as statements of a co-conspirator (id. at
                          CM/ECF pp. 43–44); and (6) the trial court failed to
                          instruct the jury on a co-conspirator rule and its
                          application to hearsay exceptions (id. at CM/ECF p. 44).

      The court determines that these claims, when liberally construed, are
potentially cognizable in federal court. However, the court cautions Petitioner that
no determination has been made regarding the merits of these claims or any
defenses to them or whether there are procedural bars that will prevent Petitioner
from obtaining the relief sought.

      IT IS THEREFORE ORDERED that:

      1.     Upon initial review of the habeas corpus petition (filing no. 1), the
court preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.

       2.    By June 10, 2019, Respondents must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: June 10, 2019: deadline for Respondents to file state court records in support
of answer or motion for summary judgment.

                                          3
      3.    If Respondents elect to file a motion for summary judgment, the
following procedures must be followed by Respondents and Petitioner:

           A.    The motion for summary judgment must be accompanied by a
                 separate brief, submitted at the time the motion is filed.

           B.    The motion for summary judgment must be supported by any
                 state court records that are necessary to support the motion.
                 Those records must be contained in a separate filing entitled:
                 “Designation of State Court Records in Support of Motion for
                 Summary Judgment.”

           C.    Copies of the motion for summary judgment, the designation,
                 including state court records, and Respondents’ brief must be
                 served on Petitioner except that Respondents are only required
                 to provide Petitioner with a copy of the specific pages of the
                 record that are cited in Respondents’ motion and brief. In the
                 event that the designation of state court records is deemed
                 insufficient by Petitioner or Petitioner needs additional records
                 from the designation, Petitioner may file a motion with the
                 court requesting additional documents. Such motion must set
                 forth the documents requested and the reasons the documents
                 are relevant to the cognizable claims.

           D.    No later than 30 days following the filing of the motion for
                 summary judgment, Petitioner must file and serve a brief in
                 opposition to the motion for summary judgment. Petitioner may
                 not submit other documents unless directed to do so by the
                 court.




                                       4
            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondents must file and serve a reply brief. In the event that
                  Respondents elect not to file a reply brief, they should inform
                  the court by filing a notice stating that they will not file a reply
                  brief and that the motion is therefore fully submitted for
                  decision.

            F.    If the motion for summary judgment is denied, Respondents
                  must file an answer, a designation and a brief that complies
                  with terms of this order. (See the following paragraph.) The
                  documents must be filed no later than 30 days after the denial
                  of the motion for summary judgment. Respondents are
                  warned that failure to file an answer, a designation and a
                  brief in a timely fashion may result in the imposition of
                  sanctions, including Petitioner’s release.

       4.   If Respondents elect to file an answer, the following procedures must
be followed by Respondents and Petitioner:

            A.    By June 10, 2019, Respondents must file all state court records
                  that are relevant to the cognizable claims. See, e.g., Rule 5(c)-
                  (d) of the Rules Governing Section 2254 Cases in the United
                  States District Courts. Those records must be contained in a
                  separate filing entitled: “Designation of State Court Records in
                  Support of Answer.”

            B.    No later than 30 days after the relevant state court records are
                  filed, Respondents must file an answer. The answer must be
                  accompanied by a separate brief, submitted at the time the
                  answer is filed. Both the answer and the brief must address all
                  matters germane to the case including, but not limited to, the
                  merits of Petitioner’s allegations that have survived initial

                                         5
     review, and whether any claim is barred by a failure to exhaust
     state remedies, a procedural bar, non-retroactivity, a statute of
     limitations, or because the petition is an unauthorized second or
     successive petition. See, e.g., Rules 5(b) and 9 of the Rules
     Governing Section 2254 Cases in the United States District
     Courts.

C.   Copies of the answer, the designation, and Respondents’ brief
     must be served on Petitioner at the time they are filed with the
     court except that Respondents are only required to provide
     Petitioner with a copy of the specific pages of the designated
     record that are cited in Respondents’ answer and brief. In the
     event that the designation of state court records is deemed
     insufficient by Petitioner or Petitioner needs additional records
     from the designation, Petitioner may file a motion with the
     court requesting additional documents. Such motion must set
     forth the documents requested and the reasons the documents
     are relevant to the cognizable claims.

D.   No later than 30 days after Respondents’ brief is filed,
     Petitioner must file and serve a brief in response. Petitioner
     must not submit any other documents unless directed to do so
     by the court.

E.   No later than 30 days after Petitioner’s brief is filed,
     Respondents must file and serve a reply brief. In the event that
     Respondents elect not to file a reply brief, they should inform
     the court by filing a notice stating that they will not file a reply
     brief and that the merits of the petition are therefore fully
     submitted for decision.




                            6
            F.    The clerk of the court is directed to set a pro se case
                  management deadline in this case using the following text: July
                  10, 2019: check for Respondents’ answer and separate brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

     6.    The clerk of court is directed to update the docket sheet to change
Respondent “Scott Franks” to “Scott Frakes.”

      Dated this 25th day of April, 2019.

                                            BY THE COURT:

                                            s/ Richard G. Kopf
                                            Senior United States District Judge




                                        7
